 



EXHIBIT 10.39
SECOND AMENDMENT TO LEASE
(Extension of Lease Term, Reduction of Rent and Other Modifications)
     THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) amends that certain
Lease by and between CENTRO III, LLC, a Colorado limited liability company
(“Landlord”) and PHARMION CORPORATION, a Delaware corporation (“Tenant”) dated
April 24, 2002 (the “Original Lease”), as previously amended by First Amendment
to Lease dated January 31, 2003 (the “First Amendment”) (collectively, the
“Lease”). The effective date of this Amendment is January 1, 2007.
RECITALS
     WHEREAS, pursuant to the Lease, Tenant leases certain space on the first
floor of the Building known as Suite 100 and certain space on the second floor
of the Building known as Suite 200; and
     WHEREAS, Landlord and Tenant desire to extend the Term of the Lease and
modify certain other terms and provisions of the Lease, as more specifically set
forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged and confessed, the parties hereto agree to amend the
Lease as follows:
TERMS AND CONDITIONS
     1. Effective Date of Second Amendment. This Second Amendment and the
modifications of Lease terms set forth herein shall be effective as of
January 1, 2007 (the “Effective Date”), regardless of the date this Second
Amendment is actually executed by the parties hereto.
     2. Amended and Restated Summary of Basic Lease Terms. Attached hereto as
Exhibit A and incorporated herein by this reference is a Second Amended and
Restated Summary of Basic Lease Terms with respect to the Lease, reflecting the
applicable basic terms of the Lease, as amended by this Amendment, that shall
apply from and after the Effective Date. Such Second Amended and Restated
Summary of Basic Lease Terms shall supersede and replace the Summary of Basic
Lease Terms attached to the Original Lease and the Amended and Restated Summary
of Basic Lease Terms attached to the First Amendment.
     3. Retroactive Adjustment. The total of all amounts Tenant has paid to
Landlord with respect to the Lease for the period from the Effective Date
through the date of mutual execution hereof (including Base Rent and amortized
Tenant Finish Allowance payments) in excess of the amounts that are payable by
Tenant to Landlord for such period under the terms of this Second Amendment
(collectively, “Excess Payments”), shall be divided by the number of months then
remaining in 2007 and applied as a credit against Rent equally over such months,
without interest. For example, assuming this Second Amendment is fully executed
in April 2007, the Excess Payments made by Tenant from January — April 2007
total $43,732.00, and the credit Tenant shall receive from May 2007 —
December 2007 shall be $5,466.50 per month.
     4. Extension of Lease Term; Elimination of Termination Option. The Term of
the Lease is hereby extended until December 31, 2012 (the “Termination Date”).
The early Termination Option set forth in Article 17 of the Lease is hereby
eliminated and of no further force or effect.

 



--------------------------------------------------------------------------------



 



     5. Rent Reduction. Tenant’s obligation to pay Base Rent is reduced as of
the Effective Date to $18.00 per rentable square foot of the Demised Premises
per year. Base Rent shall escalate by 2% per year on January 1 of each
succeeding year of the Lease Term, as modified, through the Termination Date.
The reduced Base Rent Schedule is more specifically set forth in Exhibit A
attached hereto.
     6. Tenant Improvement Allowance. Landlord shall provide Tenant an allowance
of $172,668.00 (“Second Amendment Allowance”) to be used for improvements to
Suite 100 (the first floor portion of the Demised Premises) only. This allowance
is in lieu of any and all unused allowances provided for under the existing
Lease and/or First Amendment, all of which are void and of no further force or
effect. Improvements Tenant desires to make shall be subject to Section 8.12 of
the Original Lease, and the Second Amendment Allowance shall be paid to Tenant
in accordance with Section 3.03(b) of the Work Letter attached as Exhibit D to
the Original Lease. The Space Plan attached hereto as Exhibit B was prepared for
a portion of Suite 100 and has been approved by Landlord in concept, although it
will need to be modified to include all of Suite 100. Landlord shall not
withhold its consent to any Changes Tenant desires to make that are generally
consistent with the Space Plan. Further, Tenant shall submit construction
drawings and engineered plans, if applicable, for Landlord’s review and approval
prior to commencing such work. Additionally, Landlord has previously paid for
one round of space planning conducted for Tenant by Communication Arts with
respect to this Second Amendment.
     7. Forgiveness of Amortized Tenant Finish Allowance. Tenant’s obligation to
make payments to Landlord for Additional Tenant Finish Allowance used by Tenant
under the Original Lease and/or the First Amendment ($4,428.27 per month) is
forgiven as of the Effective Date, and all provisions of the Original Lease
and/or the First Amendment with respect thereto are void and of no further force
or effect.
     8. Brokers for Second Amendment. Tenant is represented in connection with
this Second Amendment by Paul Keilt of Cresa Partners (“Tenant’s Broker”). Upon
mutual execution and delivery of this Second Amendment, Landlord shall pay
Tenant’s Broker a commission in the amount of $3.00 per rentable square foot of
the Demised Premises ($86,334.00) pursuant to the terms of a separate agreement.
Neither Landlord nor Tenant has dealt with any other broker, agent or finder who
may claim a commission with respect to this Amendment. The parties each agree to
save, defend, indemnify and hold the other party harmless from any broker, agent
or finder making any such claim by, through, under or as a result of the actions
or the indemnifying party.
     9. Defined Terms. Capitalized terms not defined herein shall have the
meanings given such terms in the Lease.
     10. Remainder in Force and Effect; Conflicts. Except as expressly modified
herein, all terms and conditions of the Lease shall remain in full force and
effect. In the event of any conflict between the terms of this Second Amendment
and the terms of the First Amendment or the Original Lease, the terms of this
Second Amendment shall control.
     11. Mutual Acknowledgement of Lease Status. Landlord and Tenant each
acknowledge that the Lease is in full force and effect and that all obligations
of Landlord and Tenant to be performed or complied with through the date of
mutual execution hereof have been fully performed and complied with, and to the
best of Landlord’s and Tenant’s knowledge, there exists no default or condition,
state of facts

2



--------------------------------------------------------------------------------



 



or event that, with the passing of time or the giving of notice, or both, would
constitute a default by Landlord or Tenant in the performance of their
respective obligations under the Lease. The Original Lease, as modified by the
First Amendment and this Second Amendment, represents the entire agreement
between Tenant and Landlord with respect to the leasing and occupancy of the
Demised Premises, and there are no other agreements or representations of any
kind between Landlord and Tenant with respect thereto.
     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the day and year first written above.

                      LANDLORD:       TENANT:    
 
                    CENTRO III, LLC       PHARMION CORPORATION    
 
                   
By:
  /s/ Ann M. Getches       By:   /s/ Erle Mast    
 
 
 
Name: Ann M. Getches          
 
Name: Erle Mast    
 
  Title:   Managing Partner           Title:   Exec VP, CFO     Date: May 7,
2007       Date: May 7, 2007    

3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SECOND AMENDMENT TO LEASE
SECOND AMENDED AND RESTATED
SUMMARY OF BASIC LEASE TERMS
(Applicable from January 1, 2007 On)

1.   Tenant: Pharmion Corporation

  (a)   Tenant’s entity and jurisdiction: a Delaware corporation.

2.   Building Address: 2525 28th Street, Boulder, Colorado 80301

  (a)   Type: Multi-Tenant.     (b)   Approx. Total Rentable Square Footage of
Building: 37,688.     (c)   Base Building has been constructed by Landlord in
accordance with the Work Letter attached to the Lease as Exhibit D.

3.   Demised Premises: 2525 28th Street, Suites 100 and 200, Boulder, Colorado
80301

  (a)   Approx. Rentable Square Footage: 28,778     (b)   Approx. Useable Square
Footage: 26,129

4.   Initial Lease Term:

  (a)   Original Commencement Date: August 1, 2002     (b)   Effective Date of
Second Amendment: January 1, 2007     (c)   Expiration Date: December 31, 2012.

5.   Renewal Options:

  (a)   Two (2) three-year options at Market Rate.     (b)   Market Rate
Escalator to apply in each successive year of each Renewal Term.     (c)  
Options must be exercised in writing not less than 150 nor more than 270 days
prior to expiration of prior term.

                         
 
  Initials:                
 
  Landlord   AG   Tenant   EM

 



--------------------------------------------------------------------------------



 



6.   Basic Rent:

Rent Schedule:

                                            Annual Basic Rent Per Lease Year  
Annual Basic Rent   Monthly Basic Rent   Rentable Square Foot
Year 1 (commencing with Second Amendment)
  $ 518,004.00     $ 43,167.00     $ 18.00  
Jan. 1, 2007 — Dec. 31, 2007
                       
Year 2
  $ 528,364.00     $ 44,030.00     $ 18.36  
Jan. 1, 2008 — Dec. 31, 2008
                       
Year 3
  $ 539,012.00     $ 44,918.00     $ 18.73  
Jan. 1, 2009 — Dec. 31, 2009
                       
Year 4
  $ 549,660.00     $ 45,805.00     $ 19.10  
Jan. 1, 2010 — Dec. 31, 2010
                       
Year 5
  $ 560,595.00     $ 46,716.00     $ 19.48  
Jan. 1, 2011 — Dec. 31, 2011
                       
Year 6
  $ 571,819.00     $ 47,652.00     $ 19.87  
Jan. 1, 2012 — Dec. 31, 2012
                       

7.   Additional Rent:

Tenant’s Pro Rata Share for Additional Rent: 76.36%
(calculated by dividing the approximate rentable square footage of the Demised
Premises (28,778) by the approximate rentable square footage of the Building
(37,688).

8.   Security Deposit Amount: $44,457.00 (currently held by Landlord)

         
9.
  Place for Payments:   Centro III, LLC
627 Pine Street
Boulder, Colorado 80302

10.   Place for Notices:

             
 
  Landlord:        
 
  Centro III, LLC   with a copy to:   Bruce D. Dierking, Esq.
 
  627 Pine Street       Packard and Dierking, LLC
 
  Boulder, CO 80302       2595 Canyon Blvd, Suite 200
 
          Boulder, CO 80302
 
  Tenant:        
 
  Pharmion Corporation        
 
  2525 28th Street, Suite 200        
 
  Boulder, CO 80301        

11.   Permitted Use(s) by Tenant: General office uses as permitted by applicable
zoning.

                         
 
  Initials:                
 
  Landlord   AG   Tenant   EM

ii



--------------------------------------------------------------------------------



 



12.   Broker(s): For Second Amendment to Lease: Paul Keilt, Cresa Partners
(Tenant’s Broker)

13.   Utilities: Tenant shall pay its Pro Rata Share of charges for any
utilities not separately metered or billable to the Demised Premises; provided,
however, that if in Landlord’s reasonable opinion, apportioning utility charges
based upon Pro Rata Shares would be inequitable because of disproportionate
consumption of utilities by tenants of the Building, Landlord shall have the
right to apportion utility charges based upon Landlord’s reasonable estimation
of relative use of such utilities.

14.   Tenant Finish Allowance: Landlord shall provide Tenant an allowance of
$172,668.00 (“Second Amendment Allowance”) to be used for improvements to
Suite 100 (the first floor portion of the Demised Premises) only. This allowance
is in lieu of any and all unused allowances provided for under the existing
Lease and/or First Amendment, all of which are void and of no further force or
effect. Improvements Tenant desires to make shall be subject to Section 8.12 of
the Original Lease, and the Second Amendment Allowance shall be paid to Tenant
in accordance with Section 3.03(b) of the Work Letter attached as Exhibit D to
the Original Lease. Additionally, Landlord has previously paid for one round of
space planning conducted for Tenant by Communication Arts with respect to this
Second Amendment.

15.   Signage: Building Standard Lobby directory and Suite signage shall be
provided at Landlord’s expense. Tenant may have, at its own expense, the top
four (4) spaces (out of the eight total spaces) on the Building Monument sign,
and Tenant may install one sign on each of the north and south sides of the east
stair tower on the fascia of the Building. Tenant’s signs shall be subject to
the provisions of and shall comply with the requirements of Section 8.10.   16.
  Parking: See Section 2.9 of the Lease.

                         
 
  Initials:                
 
  Landlord   AG   Tenant   EM

iii



--------------------------------------------------------------------------------



 



EXHIBIT B
TO SECOND AMENDMENT TO LEASE
SPACE PLAN
[Attached]

                         
 
  Initials:                
 
  Landlord           Tenant        

 